DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (JP 2006-212717).
In regards to claims 1 and 10, Matsumoto discloses an interactive projection system, comprising a biologically-modeled housing (Fig. 1), a first projection device (Fig. 4, liquid crystal projector 6), an interactive sensing device (voice recognition unit 5), and a controller (controller 20); wherein,
the biologically-modeled housing comprises a curved projection area, and the curved projection area is light-transmissive (Fig. 1 and pages 2-4);
the first projection device (liquid crystal projector 6) is disposed inside the biologically-modeled housing, and is configured to project a first physiological image to the curved projection area (Fig. 4 and pages 2-4; a face is projected on the face area);
the interactive sensing device (voice recognition unit 5) is disposed on the biologically-modeled housing to obtain an input signal (Fig. 4 and pages 2-4); and
the controller (controller 6) is electrically connected to the first projection device and the interactive sensing device, the controller identifies the input signal and obtains a user instruction, wherein the controller is configured to control the first projection device to project a second physiological image onto the curved projection area according to the user instruction (Fig. 5 and pages 2-4; depending on the voice recognition difference facial expressions would be projected where each facial expression is interpreted to be a physiological image),
wherein the first physiological image and the second physiological image display physiological features corresponding to the curved projection area at a position on the biologically-modeled housing (Figs. 7-12 and pages 2-4; depending on the voice recognition difference facial expressions would be projected where each facial expression is interpreted to be a physiological image).

In regards to claims 2 and 11, Matsumoto discloses the interactive projection system according to claim 1, wherein an appearance of the biologically-modeled housing is a shape of a human body, an organ, or an animal (Fig. 1 and pages 2-4).

In regards to claims 5 and 16, Matsumoto discloses the interactive projection system according to claim 1, wherein the interactive sensing device (voice recognition unit 5) is a microphone, wherein the interactive sensing device receives a user's voice and generates the input signal, and the controller identifies the input signal to obtain the user instruction (Fig. 4 and pages 2-4).

In regards to claims 6 and 12, Matsumoto discloses the interactive projection system according to claim 1, wherein the interactive projection system further comprises a storage device (storage unit 23), wherein,
the storage device is configured to store the first physiological image and the second physiological image, the storage device is coupled to the controller (pages 2-4),
wherein the first physiological image and the second physiological image are different appearance images of the biologically-modeled housing (Figs. 7-12 and pages 2-4; depending on the voice recognition difference facial expressions would be projected where each facial expression is interpreted to be a physiological image), or the first physiological image displays the appearance image of the biologically-modeled housing and the second physiological image displays an internal physiological feature of the biologically-modeled housing, or the first physiological image and the second physiological image respectively display internal physiological features corresponding to different depths of the biologically-modeled housing, or the first physiological image and the second physiological image display the same organ of the biologically-modeled housing, but the display content is different.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2006-212717).
In regards to claim 3, Matsumoto discloses wherein the interactive sensing device (voice recognition unit 5) is a microphone, wherein the interactive sensing device receives a user's voice and generates the input signal, and the controller identifies the input signal to obtain the user instruction (Fig. 4 and pages 2-4).
Matsumoto does not disclose wherein the interactive sensing device is a touch panel, which is disposed at an outer side the curved projection area of the biologically-modeled housing and is conformal to a contour of the biologically-modeled housing, wherein the interactive sensing device senses the user's touch operation and generates the input signal, and the controller identifies the input signal to obtain the user instruction.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the interactive sensing device be a touch panel because Applicant has not disclosed that having the interactive sensing device be a touch panel provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the interactive sensing device being a microphone because they both allow the user to give instructions to the interactive sensing device.

In regards to claim 4, Matsumoto discloses wherein the interactive sensing device (voice recognition unit 5) is a microphone, wherein the interactive sensing device receives a user's voice and generates the input signal, and the controller identifies the input signal to obtain the user instruction (Fig. 4 and pages 2-4).
Matsumoto does not disclose wherein the interactive sensing device is an image capturing device, wherein the interactive sensing device senses a user's gesture and generates the input signal, the controller identifies the input signal to obtain the user instruction.
It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the interactive sensing device be an image capturing device because Applicant has not disclosed that having the interactive sensing device be an image capturing device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the interactive sensing device being a microphone because they both allow the user to give instructions to the interactive sensing device.

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 30, 2022